               Case 3:19-cv-05658-MLP Document 3 Filed 07/24/19 Page 1 of 2



 1

 2

 3

 4

 5

 6
                           IN THE UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8
                                                      No. 3:19-cv-05658-MLP
 9    UNITED FINANCIAL CASUALTY
      COMPANY, a foreign insurer,                     CORPORATE DISCLOSURE
10                                                    STATEMENT
                         Plaintiff,
11                  v.
12    CHRISTENSEN, INC. GENERAL
      CONTRACTOR, a Washington Corporation;
13    KEVIN CHRISTENSEN and BARBARA
      CHRISTENSEN, husband and wife, and the
14    marital community thereof; JOHN R.
      CLARK and “JANE DOE” CLARK, husband
15    and wife, and the marital community thereof;
      LEETTA IRELAND, an individual person;
16    HARTFORD CASUALTY INSURANCE
      COMPANY, a foreign insurer;
17
                         Defendants.
18

19
            Pursuant to Fed. R. Civ. P. 7.1 United Financial Casualty Company respectfully submits
20
     this Corporate Disclosure Statement.
21
     \\
22
     \\
23
     \\
24

25                                                                 LETHER & ASSOCIATES PLLC.
     CORPORATE DISCLOSURE STATEMENT – 1                            1848 WESTLAKE AVENUE N, SUITE 100
                                                                            SEATTLE, WA 98109
                                                                    P: (206) 467-5444 F: (206) 467-5544
              Case 3:19-cv-05658-MLP Document 3 Filed 07/24/19 Page 2 of 2



 1                         CORPORATE DISCLOSURE STATEMENT

 2          United Financial Casualty Company is a wholly owned subsidiary of Progressive

 3   Commercial Holdings, Inc., a private company. Progressive Commercial Holdings, Inc., is a

 4   wholly owned subsidiary of The Progressive Corporation, a public company.

 5          DATED this 24th day of July, 2019.

 6                                                LETHER & ASSOCIATES, PLLC

 7
                                                  /s/ Thomas Lether___________
 8                                                Thomas Lether, WSBA #18089
                                                  /s/ Eric J. Neal______________________
                                                  Eric J. Neal, WSBA #31863
 9                                                1848 Westlake Avenue N, Suite 100
                                                  Seattle, WA 98109
10                                                P: (206) 467-5444/F: (206) 467-5544
                                                  eneal@letherlaw.com
11                                                tlether@letherlaw.com
                                                  Attorneys for Plaintiff United Financial
12                                                Casualty Insurance Company
13

14

15

16

17

18

19

20

21

22

23

24

25                                                                LETHER & ASSOCIATES PLLC.
     CORPORATE DISCLOSURE STATEMENT – 2                           1848 WESTLAKE AVENUE N, SUITE 100
                                                                           SEATTLE, WA 98109
                                                                   P: (206) 467-5444 F: (206) 467-5544
